DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cindy Barnett on 03/17/2022.
The application has been amended as follows: 
A.	Amend claims 1, 17 and 18 to read as follows:
Claim 1, A rotary surgical assembly attachable to a driver, the assembly comprising:
a plurality of cutting teeth;
a hollow dome comprising 
a pole having a pole axis, and
an external cutting surface on which is provided at least some of said plurality of cutting teeth, said cutting surface including a curved part and a substantially flat part proximal the pole, the substantially flat part having an elongated aperture extending therethrough; and
a spindle having a proximal end for connection to the driver and a distal end including a spindle mounting element, the spindle mounting element comprises a platform having a planar distally 
Claim 3, The rotary surgical assembly of claim 1[[2]], in which the substantially flat part of the cutting surface is substantially circular and is centered on the pole axis.
Claim 17, The rotary surgical assembly of claim 1 [[6]], in which the pedestal includes an edge of a distal surface which abuts an outer edge of the platform.  
Claim 18, The rotary surgical assembly of claim 17, in which the edge of the distal surface  has a radius of curvature that follows a curvature of a border of the 
B.	Cancel claims 2, 5 – 6 and 25 – 30.
C.	Allow claims 1, 3, 7 – 8, 11 – 14, 17 – 19 and 21. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the most relevant discovered prior art is to White et al. (US Pub. 2011/0202060 A1) which discloses a related .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/SAMUEL S HANNA/Primary Examiner, Art Unit 3775